     Case 3:20-cv-00998-BAS-JLB Document 6 Filed 06/23/20 PageID.73 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
       ASHTON FORBES,                              Case No. 20-cv-00998-BAS-JLB
10
                                     Plaintiff,    ORDER GRANTING JOINT MOTION
11                                                 FOR LEAVE TO FILE SECOND
             v.                                    AMENDED COMPLAINT AND
12                                                 EXTENSION OF TIME TO RESPOND
       NICK MACCHIONE, FACHE, et al.,
13                                                 [ECF No. 5]
                                  Defendants.
14

15         Before the Court is the parties’ Joint Motion requesting that Plaintiff be allowed to
16   file a Second Amended Complaint (“SAC”) and that Defendant County of San Diego
17   (“County”) be granted an extension of time to respond to the SAC. (ECF No. 5.) Plaintiff
18   seeks to amend the parties to the action due to the statewide public health guidance issued
19   on June 18, 2020 requiring face coverings in all indoor public spaces and in some outdoor
20   public spaces where social distancing cannot be maintained. The County seeks additional
21   time to respond to the SAC due to counsel’s previously planned vacation.
22         Good cause appearing, the Court GRANTS the Joint Motion and ORDERS the
23   following:
24         (1)    Plaintiff shall file the SAC by June 25, 2020; and
25         (2)    The County shall file a response to the SAC by July 16, 2020.
26        IT IS SO ORDERED.
27

28   DATED: June 23, 2020


                                                  -1-
                                                                                         20cv998
